Case 8:20-cv-00771-CEH-JSS Document 14 Filed 05/08/20 Page 1 of 2 PageID 247



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                               Case No.: 8:20-cv-00771-CEH-JSS

PRIME TIME SPORTS GRILL, INC.,
d/b/a PRIME TIME SPORTS BAR,

       Plaintiff,

vs.

DTW 1991 UNDERWRITING LIMITED,
A CERTAIN INTERESTED UNDERWRITER AT
LLOYD’S LONDON,

      Defendant.
_________________________________/

                      NOTICE OF PENDENCY OF OTHER ACTIONS

In accordance with Local Rule 1.04(d), I certify that the instant action:

    X      IS related to pending or closed civil or criminal case(s) previously filed in this Court,
or any other Federal or State court, or administrative agency as indicated below:

Multi-district litigation:
MDL 2942 In Re: COVID-19 Business Interruption Protection Insurance Litigation


_____ IS NOT related to any pending or closed civil or criminal case filed with this Court, or
any other Federal or State court, or administrative agency.

I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.

Dated: May 8, 2020

                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing has been electronically filed and served on:

Cole, Scott & Kissane, P.A.
4301 W. Boy Scout Blvd., Ste. 400
Tampa, FL 33607
Case 8:20-cv-00771-CEH-JSS Document 14 Filed 05/08/20 Page 2 of 2 PageID 248



mark.tinker@csklegal.com
mason.bradford@csklegal.com
Counsel for Defendant

via the CM/ECF system.


                                                        /s/ Hannah Austin
                                                 ______________________________
                                                      HANNAH E. AUSTIN, ESQ.
                                                            Florida Bar No. 113231
                                                             Austin & Laurato, P.A.
                                                              1902 West Cass Street
                                                            Tampa, FL 33606-1232
                                                         Telephone: (813) 258-0624
                                                          Facsimile: (813) 258-4625
                                                E-service: efile@austinlaurato.com
                                              E-service: haustin@austinlaurato.com
                                                                Counsel for Plaintiff
